Exhibit 10.9

STEIN MART, INC.

2001 OMNIBUS PLAN

OPTION AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS

THIS AGREEMENT is made and entered into as of the date set forth on the
signature page hereof by and between STEIN MART, INC., a Florida corporation
(“Company”), and the non-employee director of the Company whose signature is set
forth on the signature page hereof (the “Non-Employee Director”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Stein Mart, Inc. 2001 Omnibus Plan
(“Plan”), the terms of which, to the extent not stated herein, are specifically
incorporated by reference in this Agreement;

WHEREAS, the purpose of the Plan is to permit Awards under the Plan to be
granted to certain Non-Employee Directors of the Company and its Affiliates and
to further specify the terms and conditions under which such individuals may
receive such Awards;

WHEREAS, the Non-Employee Director is now acting for the Company in a
non-employee director capacity and the Company desires him or her to remain in
such capacity, and to secure or increase his or her ownership of Shares in order
to increase his or her incentive and personal interest in the success and growth
of the Company; and

WHEREAS, defined terms used herein and not otherwise defined herein shall have
the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1.    Option Grant. The Company hereby grants to the Non-Employee Director an
initial Option to purchase from the Company all or any part of Shares Granted
Shares in accordance with Section 10.1(a) of the Company’s 2001 Omnibus Plan at
the purchase price set forth on the signature page of this Agreement.

2.    Nontransferability of Option. Options granted the Non-Employee Director
under the Plan are not transferable other than by will or by the laws of descent
and distribution. The Option may be exercised during the life of the
Non-Employee Director only by the Non-Employee Director (or his/her legal
representative).

3.    Exercise of Option. The exercise of Options granted to Non-Employee
Directors is governed in all respects by the terms of the Plan, Particularly
Section 10.1(b) and Section 10.1(c).



--------------------------------------------------------------------------------

Except as provided herein, the Option shall be exercisable only prior to the
Expiration Date, and then only as set forth in the following table:

 

Years From Grant Date

   Cumulative Fraction
of Shares Optioned
Which Is Exercisable

After 3 Years

   33%

After 4 Years

   66%

After 5 Years

   100%

4.    Beneficiary.

(b)    (a) The person whose name appears on the signature page hereof after the
caption “Beneficiary” or any successor designated by the Non-Employee Director
in accordance herewith (the person who is the Non-Employee Director’s
Beneficiary at the time of his death herein referred to as the “Beneficiary”)
shall be entitled to exercise any Option which has been granted, to the extent
it is exercisable, after the death of the Non-Employee Director. The
Non-Employee Director may from time to time revoke or change his Beneficiary
without the consent of any prior Beneficiary by filing a new designation with
the Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Non-Employee Director’s death, and in no event shall any designation be
effective as of a date prior to such receipt.

(c)    If no such Beneficiary designation is in effect at the time of a
Non-Employee Director’s death, or if no designated Beneficiary survives the
Non-Employee Director or if such designation conflicts with law, the
Non-Employee Director’s estate shall be entitled to exercise any Option granted
prior to death of the Non-Employee Director, to the extent it is exercisable,
after the death of the Non-Employee Director. If the Committee is in doubt as to
the right of any person to exercise the Option, the Company may refuse to
recognize such exercise, without liability for any interest or dividends on the
Option Stock, until the Committee determines the person entitled to exercise the
Option, or the Company may apply to any court of appropriate jurisdiction and
such application shall be a complete discharge of the liability of the Company
therefor.

5.    No Rights As Stockholder. The Non-Employee Director shall have no rights
as a holder of the Option Stock until the issuance of a certificate for the
Option Stock.

6.    Adjustments in Event of Change in Shares. Section 4.3 of the Plan shall
govern adjustments in the event of a change in Shares.

 

2



--------------------------------------------------------------------------------

7.    Miscellaneous. (a) This Agreement shall be governed and construed in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed therein between residents thereof.

(b)    This Agreement may not be amended or modified except by the written
consent of the parties hereto.

(c)    The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

(d)    Any notice, filing or delivery hereunder or with respect to Option Stock
shall be given to the Non-Employee Director at either his usual work location or
his home address as indicated in the records of the Company, and shall be given
to the Committee or the Company at 1200 Riverplace Boulevard, Jacksonville,
Florida 32202, Attention Corporate Secretary. All such notices shall be given by
first class mail, postage prepaid, or by personal delivery.

This Agreement shall be binding upon and inure to the benefit of the Company and
its successors and assigns and shall be binding upon and inure to the personal
benefit of the Non-Employee Director, the Beneficiary and the personal
representative(s) and heirs of the Non-Employee Director.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Non-Employee Director has hereunto affixed his
hand, all on the day and year set forth below.

 

  STEIN MART, INC.   By:  

LOGO [g262560g0401081334811.jpg]

 

    Its:   D. Hunt Hawkins - Chief Operating Officer  

Signed Electronically

  Participant Name     No. of Shares of Option Stock: Shares Granted    
Purchase Price Per Share:     $Grant Price     Date of Agreement: Acceptance
Date     Grant Date: Grant Date     Expiration Date: Expiration Date

 

3